—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Liquor Authority, dated March 18, 1994, which denied the petitioner’s application to renew its liquor license, the appeal is from a judgment of the Supreme Court, Rockland County (Bergerman, J.), dated November 14, 1994, which granted the petition and set aside the determination of the New York State Liquor Authority.
Ordered that the judgment is reversed, on the law, with costs, the determination is confirmed, and the proceeding is dismissed on the merits.
When reviewing the exercise of discretion of the New York State Liquor Authority (hereinafter the Authority) in refusing to issue or renew a license, the inquiry of the court is strictly limited to whether the Authority acted arbitrarily or capriciously (see, Matter of Wager v State Liq. Auth., 4 NY2d 465). The record supports the Authority’s contention that it had a rational basis for its determination. Accordingly, the Authority’s determination is reinstated. O’Brien, J. P., Copertino, Pizzuto and Hart, JJ., concur.